Citation Nr: 9910930	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  94-31 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
affecting the scalp, neck, chest and shoulders.

2.  Entitlement to an increased (compensable) rating for 
maxillary sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. K. Sternad, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
September 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for 
maxillary sinusitis, non-suppurative, evaluated as 
noncompensable from August 29, 1957, pursuant to Diagnostic 
Code 6513, denied service connection for a skin disorder of 
the scalp, neck, chest and shoulders; and found that no new 
and material evidence had been submitted to reopen a claim 
for entitlement to service connection for foot fungus.  In 
rating decision of June 1998, the RO granted service 
connection for onychomycosis and tinea pedis of both feet and 
that issue is no longer on appeal.

The Board finds that further development is necessary with 
regard to the issue of an increased rating for the service-
connected maxillary sinusitis.  Accordingly, that issue is 
addressed in the REMAND section of this decision.


FINDING OF FACT

Post service chronic recurrent tinea versicolor may not be 
dissociated from tinea versicolor demonstrated in service.


CONCLUSION OF LAW

Chronic recurrent tinea versicolor was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §  
3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for a skin disorder is plausible 
and well-grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  See, Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible when his contentions and all 
the evidence of record are viewed in the light most favorable 
to the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed in regard 
to this claim.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The service medical records demonstrate that, at the time of 
the enlistment examination, the veteran was not noted to have 
any skin disorder.  During service, on July 12, 1955, the 
veteran was treated for a skin disorder, diagnosed as tinea 
versicolor of the shoulders, chest and back.  He was 
prescribed a fungicidal ointment.  The separation examination 
was negative for a skin disease.

The veteran testified at a personal hearing in December 1993 
that tinea versicolor was diagnosed during service and 
cleared up, but that it seemed to have reoccurred every year 
or two thereafter.  He stated that he was treated within the 
first year after service at the VA Medical Center in 
Cleveland and at the Wade Park VA Medical Center for his skin 
disease and was given Selsun Sulfide for the outbreak.


The available VA outpatient treatment records do not include 
those from the 1950s.  However, a more recent record, dated 
September 11, 1995, demonstrates that the veteran was seen at 
a VA dermatology clinic when he reported a history of tinea 
versicolor with recurrence that day.  The examiner noted that 
there were tan patches "KOH + (spaghetti and meatballs)/on 
chest."  The diagnosis was tinea versicolor.  

A VA dermatology examination in January 1998 demonstrates 
that the veteran reported a history of intermittent 
pityriasis versicolor since service which reportedly occurred 
every few years on the chest and back.  Physical examination 
demonstrated no flaking or erythema of the skin on the scalp 
or face.  Examination of the chest demonstrated no 
hypopigmented or scaly macules.  It was noted that the 
veteran had positive sun damage in the "V" of his neck.  
The pertinent diagnosis was history of tinea versicolor with 
no clinical evidence that day.  The examiner also noted that 
it was impossible to rule out current tinea versicolor and 
the veteran would need to be seen during a flare up to 
positively document the skin disease.  The examiner further 
noted that the history and previous treatments documented in 
the veteran's chart did support a history of tinea 
versicolor.

Another VA dermatology examination report, dated in May 1998, 
demonstrates that a physician was provided with the veteran's 
medical records and asked to answer several questions, 
although the physician did not examine the veteran.  In 
regard to the veteran's skin disorder, the physician noted 
that it was impossible on just reviewing the chart and not 
examining the veteran to answer definitively whether the 
veteran currently had a skin disorder of the scalp, chest, 
shoulders and neck.  The physician noted that while signs and 
symptoms of tinea versicolor were not present on the 
examination report dated in January 1998, it was a skin 
disease which had signs and symptoms only intermittently, and 
possibly flared only at certain times.  The physician further 
noted that "[i]n order to document presence of this 
infection, we would need to see the patient during a flare 
[up] and perform an examination at that time."  The 
physician further stated that "[t]inea versicolor is a skin 
disease that tends to last over several decades and can be 
controlled but is not likely to be definitely cured."  
Moreover, the physician stated that "if the patient 

should present to dermatology and show evidence of the skin 
disease, at this time, it would be as likely as not that it 
represents the same tinea versicolor observed once in 1955."

In this case, active tinea versicolor was clinically 
demonstrated in service and after service in September 1995.  
Further, a VA dermatologic examiner, in January 1998, 
following review of the claims folder, clinically opined that 
the veteran's record supported a history of tinea versicolor.  
Additionally, the VA dermatologic examiner, in May 1998, 
noted that tinea versicolor is not likely to be definitively 
cured.  Hence, although there is no evidence of currently 
active tinea versicolor, the medical evidence demonstrates 
that the skin disease was initially demonstrated in service, 
has been demonstrated subsequent to service, involves 
intermittent flare-ups and is not likely to be cured.  With 
resolution of doubt in the veteran's favor, the medical 
opinion provided in the May 1998 VA examination report 
clinically establishes that the tinea versicolor demonstrated 
in the September 11, 1995, VA outpatient treatment record may 
not be dissociated from the tinea versicolor diagnosed during 
service.  The medical record as a whole does not demonstrate 
that the tinea versicolor initially noted in service has been 
cured, but rather that the veteran continues to have that 
skin disorder.  

Although it would require a VA dermatology examination at the 
time of an active outbreak of the veteran's skin disorder to 
determine the current disability status of tinea versicolor, 
the Board finds that the medical evidence of record is 
sufficient to establish chronic recurrent tinea versicolor, 
even if only intermittently in an active phase.  Accordingly, 
the medical evidence currently available supports service 
connection for chronic recurrent tinea versicolor.


ORDER

Entitlement to service connection for chronic recurrent tinea 
versicolor is granted.


REMAND

The Board finds that additional development is necessary in 
regard to the claim for an increased rating for the service-
connected maxillary sinusitis.  The veteran was recently 
examined in January 1998 and it was noted that the examiner 
reviewed the medical records.  However, the examination 
report provides inadequate findings as to the service-
connected maxillary sinusitis.  The examination report 
demonstrates that there was no clinical evidence of maxillary 
sinusitis.  However, the examiner also noted that the veteran 
"should have a CT scan of the sinuses in order to assess 
this.  He apparently has only had plain films and these are 
not the best available.  Arrangements should be made in the 
future for the patient to have the CT scan of the sinuses in 
the axial and coronal plains . . . ."  Accordingly, further 
testing is necessary before adjudicating the issue of 
entitlement to an increased rating for maxillary sinusitis.

The evidence of record contains VA outpatient treatment 
records up to October 1997.  Any additional available medical 
records of treatment of the veteran's sinus problems would be 
useful in adjudicating the increased rating claim.

Accordingly, the issue of entitlement to an increased rating 
for maxillary sinusitis is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran 
and request that he provide the names 
and addresses of all VA and non-VA 
health care providers who have treated 
him for his sinus problems since 1997.  
The RO must take the appropriate steps 
to attempt to obtain copies of any 
additionally identified records.

2.  After the above has been completed 
to the extent possible, the RO should 
make arrangements for the veteran to be 
scheduled for an examination of his 
sinuses by an appropriate VA or fee-
basis physician.  The claims folder must 
be made available to the examiner to 
review prior to examining the veteran.  
The examiner is requested to note on the 
examination report whether the claims 
folder and any other evidence was 
reviewed.  All appropriate tests and 
studies should be completed.  In 
particular, the examiner should make 
arrangements for the veteran to have a 
CT scan of the sinuses in the axial and 
coronal plains, and the examiner should 
review and discuss the results in the VA 
examination report.  The examiner should 
note all current symptomatology and 
provide a diagnosis of the disorder(s) 
affecting the veteran's sinuses.  If the 
veteran has disorders in addition to 
sinusitis, the examiner is requested to 
note the symptomatology attributed to 
the sinusitis.

3.  After the above requested actions 
have been completed, to the extent 
possible, the RO should undertake any 
other indicated development and 
readjudicate the issue of entitlement to 
an increased rating for maxillary 
sinusitis.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond.  Thereafter, if 
otherwise in order, the case should be 
returned to the Board for further 
appellate action

By this remand, the Board intimates no opinion as to the 
final disposition of the issue.  The purpose of this remand 
is to develop the evidence and ensure compliance with due 
process of law.  Although the veteran need take no further 
action until he is notified, if he has additional evidence 
which is pertinent to the issue on appeal, he should submit 
it to the RO as soon as possible to help expedite his appeal.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

